DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020 and 11/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1:
“a recording unit for recording sensor data to generate data history of the amount of food produced over time; and 
a control unit adapted to analyze the data history and to inform a user of the food processing system whether too many or too little food is produced for a time period.” 
The claim limitation(s) uses a generic placeholder(s) “recording unit for recording sensor data” and “control unit” that is coupled with functional languages “to generate data history of the amount of food produced over time” and “adapted to analyze the data history and to inform a user of the food processing system whether too many or too little food is produced for a time period” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “recording unit”, Applicant’s Specification, para.0210 recites: “If the connection is temporarily not available it is of advantage to store the data locally in the recording unit 1822 or in a comparable memory…”. Thus, the recording unit is a comparable memory.
With regards to the corresponding structure of the claimed “control unit”, after reviewing the specification, para.0195, a CPU is interpreted to cover the structure of the control unit.
Claim 2:
“the control unit comprises a classification unit for comparing current feature data with reference feature data”. The claim limitation(s) uses a generic placeholder “classification unit “that is coupled with functional language “for comparing current feature data with reference feature data” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “classification unit”, para.0195 recites: “1850 may be provided separately or may also be implemented as software being executed by a CPU of the monitoring apparatus 150”.
Claim 9:
“a learning unit adapted to optimize the functions of the control unit using machine learning techniques or corrections used for self- learning procedures”. The claim limitation(s) uses a generic placeholder “learning unit “that is coupled with functional language “adapted to optimize the functions of the control unit using machine learning techniques or corrections used for self- learning procedures” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “learning unit”, Applicant’s Specification, par.1840 recites: “1840 (learning unit) may be provided separately or may also be implemented as software being executed by a CPU of the monitoring apparatus 150”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claims 1 and 18-19, lines 3-4 recites “the amount of food”. This limitation lacks explicit antecedent basis in the claim, but it does not render the claim indefinite. “The amount of food” should be “an amount of food”.
Claim 8, line 2 recites “the type of food”. This limitation lacks explicit antecedent basis in the claim, but it does not render the claim indefinite. “The type of food” should be “a type of food”.
Claim 15, “HDR” should be “high dynamic range”.
Claim 19, “local monitoring apparatus” should be “a local monitoring apparatus”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites: “a recording unit for recording sensor data…” in line 3 is unclear if the term “sensor data” refers to “sensor data” in line 2 or introduce a different sensor data. For examination purposes, it corresponds to the “sensor data” in line 2. The limitation in line 3 should be amended as “a recording unit for recording the sensor data”. Claims 5 and 12 has the same term “sensor data” and they are rejected by the same reason above.
Claim 3 recites “the control unit is adapted to inform a user…” in line 1 is unclear if the “user” is the same as the one in claim 1. For examination purposes, it refers to the user in claim 1.
Claims 8 and 10 recite the term “food” is unclear if it refers to the “food” in claim 1 or introduce another food. For examination purposes, it corresponds to the food in claim 1.
Claim 12 recites: “sensor data history” is unclear if it refers to the “data history” in claim 1 or introduce new sensor data history. For examination purposes, it can be any type of sensor data history.
Claim 15 recites: “current sensor data” in line 5 is unclear if it corresponds to the current sensor data” in line 3 of the same claim. For examination purposes, it can be any type of sensor data.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 13-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riefenstein (US 2014/0026762 A1) in view of Yong (KR 19990009709 A)
Regarding claim 1, Riefenstein discloses
 A monitoring system (system includes camera 5, memory element, and controller, see fig.1 and para.0026) for a food processing system (cooking chamber 3, see fig.1), comprising: 
a sensor unit (camera 5, see fig.1) for gathering sensor data (picture) related to the food processing system (see para.0026: “Photo camera 5… to capture pictures of food that is being inserted in to the cooking chamber when door 3 is opened”); 
a recording unit (memory element, see para.0026) for recording sensor data (picture) to generate data history (data from the pictures, see para.0026) of the amount of food produced over time (see para.0026: The data obtained by photo camera 5, 5′, 5″ is stored in a temporary data stack memory element”); and 
a control unit (controller, see para.0026) adapted to analyze the data history (see para.0026: “the controller evaluates the pictures and calculates data from the pictures”) 
Riefenstein does not explicitly disclose a control unit adapted to inform a user of the food processing system whether too many or too little food is produced for a time period.  
However, Yong discloses a refrigerator food overload notification device, comprising:
a control unit ( food overload notification device, see page 2, line 1) adapted to inform a user of the food processing system (user of the refrigerator) when too many food is produced for a time period (see page 2, lines 1-2: “a food overload notification device for a refrigerator to detect the amount of the amount of the input into the refrigerator and to notify the user when the amount is excessively added, so that a proper amount of food can be added”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Riefenstein’s control unit/controller to incorporate the food overload notification device as taught by Yong such that the control unit adapted to inform the user of the food processing system when too many food is produced for a time period. Doing so allows to notify the user when the amount is excessively added which lowers the performing of the cooking device, so that a proper amount of food can be added to the cooking device.
Regarding claim 2, Riefenstein further discloses the control unit comprises a classification unit for comparing current feature data (calculated characteristic data) with reference feature data (see para.0027: “the controller accesses a physical feature data base and compares the data that is stored in the physical feature data base with the calculated characteristic data”).  
Regarding claim 3, Riefenstein further discloses the control unit is adapted to inform a user to place the food into the food processing system (“the controller may be programmed to request the user to insert the food in different tray levels”, see para.0037).
Regarding claim 4, Riefenstein further discloses the control unit is adapted to start predetermined process variants (recipes) for the food processing system automatically (see para.0030: “The optical identification means may comprise a controller” and para.0015: “The digital optical recognition means … may start the cooking recipe automatically”).
Regarding claim 5, Riefenstein further discloses the sensor unit comprises at least one camera (camera 5) for gathering pixel data as sensor data (picture).  
Regarding claim 9, Riefenstein further discloses a learning unit (digital optical recognition means, see para.0016) adapted to optimize the functions of the control unit (controller, wherein the controller is a part of the digital optical recognition mean, see para.0030) using machine learning techniques or corrections used for self- learning procedures (see abstract: “the controller is also programmed to have a learning ability for recognizing a previously unknown food product”). 
Regarding claim 13, Riefenstein further discloses the current feature data (calculated data from the pictures, see para.0026) comprises grey-level image (colors can be calculated into shades of grey and digitized”, see para.0030)
Regarding claim 14, Riefenstein further discloses type and quantity of the food produced is determined on the basis of data characteristics (type and piece number, see para.0038) of the current feature data (calculated data from the pictures).  
Regarding claim 18, Riefenstein discloses
A method for monitoring a food processing system (oven 1, see fig.1), comprising 
gathering, by a sensor unit (camera 5, see fig.1), sensor data (picture) related to the food processing system (see para.0026: “Photo camera 5… to capture pictures of food that is being inserted in to the cooking chamber when door 3 is opened”); 
recording, by a recording unit (memory element, see para.0026), the sensor data (picture) to generate a data history (data from the pictures, see para.0026: The data obtained by photo camera 5, 5′, 5″ is stored in a temporary data stack memory element”) of the amount of food produced over time (see para.0026); 
analyzing, by a control unit (controller, see para.0026), the data history (see para.0026: “the controller evaluates the pictures and calculates data from the pictures); and 
Riefenstein does not explicitly disclose the step of informing, by the control unit, a user of the food processing system whether too many or too little food is produced for a time period.  
Yong discloses a refrigerator food overload notification device, comprising:
informing, by the control unit ( food overload notification device, see page 2, line 1), a user of the food processing system when too many food is produced for a time period (see page 2, lines 1-2: “a food overload notification device for a refrigerator to detect the amount of the amount of the input into the refrigerator and to notify the user when the amount is excessively added, so that a proper amount of food can be added”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Riefenstein’s control unit/controller to incorporate the food overload notification device as taught by Yong so that informing, by the control unit, a user of the food processing system when too many is produced for a time period. Doing so allows to notify the user when the amount is excessively added which lowers the performing of the cooking device, so that a proper amount of food can be added to the cooking device. 
Regarding claim 20, Riefenstein discloses
A non-transient computer-readable medium (memory element, see para.0026) comprising instructions (software algorithm, see para.0027) which, when executed by a computer (controller, see para.0026-0027) cause the computer (controller) to gather sensor data (picture) related to a food processing system (oven 1, see fig.1); 
record the sensor data (picture) to generate a data history (data from the pictures, see para.0026) of the amount of food produced over time (see para.0026); 
analyze the data history (see para.0026: “the controller evaluates the pictures and calculates data from the pictures”); 
Riefenstein does not explicitly disclose inform a user of the food processing system whether too many or too little food is produced for a time period.  
Yong discloses a refrigerator food overload notification device, comprising:
inform a user of the food processing system when too many food is produced for a time period (see page 2, lines 1-2: “a food overload notification device for a refrigerator to detect the amount of the amount of the input into the refrigerator and to notify the user when the amount is excessively added, so that a proper amount of food can be added”).    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Riefenstein’s control unit/controller to incorporate the food overload notification device as taught by Yong so that it informs the user of the food processing system when too many food is produced for a time period.  Doing so allows to notify the user when the amount is excessively added which lowers the performing of the cooking device, so that a proper amount of food can be added to the cooking device. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riefenstein in view of Yong and further in view of Jung (US20130176116A1)
Regarding claim 6, Riefenstein/ Yong discloses substantially all the claimed limitations as set forth, except a display unit adapted to be used at a remote location using information technology.  
Jung discloses a mobile terminal, comprising:
 a display unit (display 151 of the mobile terminal 100, see fig.4A-B) adapted to be used at a remote location using information technology (see para.0012: “mobile terminal capable of remotely monitoring a state of a cooking apparatus”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the display unit as taught by Jung in the combo Riefenstein and Yong such that the display unit adapted to be used at a remote location using information technology, in order for remotely monitoring a state of a cooking apparatus.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riefenstein in view of Yong / Jung and further in view of Zimmer (US20150163626A1)
Regarding claim 7, Riefenstein/ Yong/Jung discloses substantially all the claimed limitations as set forth, except the display unit is adapted to display information derived from the monitoring system on a zoomable world map.  
Zimmer discloses a monitoring system, comprising:
the display unit (computer screen with A World Viewer software application, see para.0165) is adapted to display information on a zoomable world map (see figs.19 and 30, wherein the map is zoomable. Para.0065: “. A World Viewer software application may be provided which lets you see in one window on a computer screen where all the tracked people or devices are”.  Thus, by incorporating the A World Viewer software application as taught by Zimmer in the combo Riefenstein, Yong, and Jung, the display unit is adapted to display information derived from the monitoring system on a zoomable world map.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combo Riefenstein, Yong, and Jung to include the World Viewer software application as taught by Zimmer so that the display unit is adapted to display information derived from the monitoring system on a zoomable world map, in order to track the cooking device at a remote location.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riefenstein in view of Yong and further in view of Torres (US 2016/0345389 A1)
Regarding claim 8, Riefenstein/ Yong discloses substantially all the claimed limitations as set forth, except the control unit is connected to a lookup table storing the type of food.  
Torres discloses systems, apparatuses, and methods are disclosed for cooking a food item, comprising:
the control unit (processor 112, see fig.2A) is connected to a lookup table storing the type of food (see table 1, para.0065).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Riefenstein to include the control unit is connected to a lookup table storing the type of food as taught by Torres. Doing so allows to cook the food items to a desired processing result (see para.0065 of Torres).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riefenstein in view of Yong and further in view of Riefenstein (US 20130302483 A1), hereinafter Riefenstein’483
Regarding claim 10, Riefenstein/ Yong discloses substantially all the claimed limitations as set forth, except the food processing system is used for cooking of food at a restaurant chain.  
Riefenstein’483 discloses cooking devices having inspection systems, wherein
the food processing system (cooking device 1, see fig.1) is used for cooking of food at a restaurant chain (see para.0029: “one target group for the cooking device of the present disclosure is fast food restaurants, or chain restaurants of any type”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Riefenstein’s invention to include the teachings as taught by Riefenstein’483. Doing so allows to have high quality and consistency of cooked food appearance (see para.0029).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riefenstein in view of Yong and further in view of Koo (US 20140295822 A1)
Regarding claim 11, Riefenstein/ Yong discloses substantially all the claimed limitations as set forth, except the monitoring system is connected to a cloud service providing access to recorded history data of other user stations.  
Koo discloses a SmartCook architecture, comprising:
the monitoring system (SmartCook Applicance, see fig.1) is connected to a cloud service (SmartCook cloud 110, see fig.1) providing access to recorded history data (data on the cloud, see para.0015-0020) of other user stations (stations 120,124,126).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Riefenstein’s invention to include the teachings as taught by Koo so that it is connected to a cloud service providing access to recorded history data of other user stations, in order to deliver cooking related services to other devices.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riefenstein in view of Yong and further in view of Chun (US 20070029306 A1)
Regarding claim 12, Riefenstein/ Yong discloses substantially all the claimed limitations as set forth, except the recording unit is adapted to store sensor data history for later exchange with an internet connection, in the event the internet connection is temporarily not available.  
Chun discloses a cooking apparatus, comprising:
the recording unit (memory, see para.0023) is adapted to store sensor data history (“a memory for storing a plurality of food images and cooking information for corresponding foods”, see para.0023) for later exchange with an internet connection (internet, see claim 12) in the event the internet connection is temporarily not available (by being adapted to store  data, it is clear that the memory is adapt to stores the data in the event the internet connection is temporarily not available).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Riefenstein’s invention to include the recording unit is adapted to store sensor data history for later exchange with an internet connection, in the event the internet connection is temporarily not available as taught by Chun, in order for automatically controlling a series of cooking operations on the basis of the changed cooking information.
Claims 15, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riefenstein in view of Yong and further in view of Luckhardt (US20150056344A1)
Regarding claim 15, Riefenstein/ Yong discloses substantially all the claimed limitations as set forth. Riefenstein further discloses the sensor unit (camera 5) is located in a local monitoring apparatus (cooking device 1), except a learning unit integrated into the local monitoring apparatus and adapted to determine a mapping of current sensor data to current feature data based on at least one training heating process, wherein the at least one training heating process is based on current sensor data of the local monitoring apparatus or current sensor data of sensor units of further monitoring apparatuses at different places.  
Luckhardt discloses an oven, comprising:
a learning unit (control and operating unit 5) integrated into the local monitoring apparatus (oven 1) and adapted to determine a mapping of current sensor data ( extracted features from an image captured by the image sensor 4, see para.0051) to current feature data (food category “frozen”, see para.0051: “the method is likely to assign, based on a respective set of extracted features, the food category “frozen” and may therefore propose or even automatically conduct the appliance in defrosting mode”) based on at least one training heating process ( automatic food processing, para.0050), wherein the at least one training heating process (automatic food processing, para.0050) is based on current sensor data (“automatic food processing can be obtained based on the set of characteristic features representative of a respective food item…”) of the local monitoring apparatus (the oven 1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Riefenstein’s invention to include the learning unit as taught by Luckhardt, wherein the learning unit integrated into the local monitoring apparatus and adapted to determine a mapping of current sensor data to current feature data based on at least one training heating process, wherein the at least one training heating process is based on current sensor data of the local monitoring apparatus, in order to provide a self-learning automatic operation of the appliance.
Regarding claim 19, Riefenstein/ Yong discloses substantially all the claimed limitations as set forth, except determining, by a learning unit integrated into the food processing system, a mapping of current sensor data to current feature data based on at least one training heating process; wherein the at least one training heating process is based on current sensor data of local monitoring apparatus or current sensor data of sensor units of further monitoring apparatuses at different places.  
Luckhardt discloses an oven, comprising:
a learning unit (control and operating unit 5) integrated into the food processing system (oven 1, see fig.2), a mapping of current sensor data ( extracted features from images captured by the image sensor 4, see para.0051) to current feature data (food category “frozen”, see para.0051: “the method is likely to assign, based on a respective set of extracted features, the food category “frozen” and may therefore propose or even automatically conduct the appliance in defrosting mode”) based on at least one training heating process ( automatic food processing, para.0050); wherein the at least one training heating process ( automatic food processing, para.0050) is based on current sensor data  of local monitoring apparatus (see para.0050:“automatic food processing can be obtained based on the set of characteristic features representative of a respective food item…” of the chamber 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Riefenstein’s invention to include the learning unit as taught by Luckhardt, wherein determining, by a learning unit integrated into the food processing system, a mapping of current sensor data to current feature data based on at least one training heating process; wherein the at least one training heating process is based on current sensor data of local monitoring apparatus, in order to provide a self-learning automatic operation of the appliance.
Regarding claim 21, Riefenstein/ Yong discloses substantially all the claimed limitations as set forth, except the instructions cause the computer to determine a mapping of current sensor data to current feature data based on at least one training heating process; wherein the at least one training heating process is based on current sensor data collected from a local monitoring apparatus or current sensor data collected from sensor units of further monitoring apparatuses at different places.  
Luckhardt discloses an oven, comprising:
the instructions cause the computer to determine a mapping of current sensor data ( extracted features from an image captured by the image sensor 4, see para.0051)  to current feature data (food category “frozen”, See para.0051: “the method is likely to assign, based on a respective set of extracted features, the food category “frozen” and may therefore propose or even automatically conduct the appliance in defrosting mode”) based on at least one training heating process ( automatic food processing, para.0050); wherein the at least one training heating process ( automatic food processing, para.0050) is based on current sensor data collected from a local monitoring apparatus (“automatic food processing can be obtained based on the set of characteristic features representative of a respective food item…” from the cooking chamber).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Riefenstein’s invention to include the learning unit as taught by Luckhardt, wherein the instructions cause the computer to determine a mapping of current sensor data to current feature data based on at least one training heating process; wherein the at least one training heating process is based on current sensor data collected from a local monitoring apparatus, in order to provide a self-learning automatic operation of the appliance.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riefenstein in view of Yong / Luckhardt and further in view of Lillquist (US 4,687,344)
Regarding claim 16, Riefenstein/ Yong/ Luckhardt discloses substantially all the claimed limitations as set forth, except the sensor unit further comprises an infrared wavelength filter.  
Lillquist discloses an imaging pyrometer may be constructed from any television or video camera using a detector which responds to radiation wavelengths in the near-infrared, comprising:
the sensor unit (camera 10, see fig.1) further comprises an infrared wavelength filter (infrared filter 12, see fig.1).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the infrared wavelength filter of Lillquist for Riefenstein’s filter. The substitution of one known element (infrared wavelength filter of Lillquist) for another (Riefenstein’s filter) would have yielded predictable results of adding special effects to a picture. This filter serves to eliminate most of the extraneous radiation from sources other than the intended target (see col.3, lines 6-9 of Lillquist).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riefenstein in view of Yong / Luckhardt and further in view of Whitham (US 20090251591 A1)
Regarding claim 17, Riefenstein/ Yong/ Luckhardt discloses substantially all the claimed limitations as set forth, except the current sensor data comprises HDR processed pixel data of a camera.  
Whitham discloses a digital camera is provided with a high dynamic range (HDR) mode of operation, comprising:
the current sensor data comprises HDR processed pixel data of a camera (see para.0007: “a digital camera with a high dynamic range mode of operation to facilitate generating the images needed to produce HDR images and photographs.”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Riefenstein to include the current sensor data comprises HDR processed pixel data of a camera as taught by Whitham “to capture a greater range of tonal detail” (see para.0005 of Whitham).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20060151486A1 discloses a method for controlling microwave output depending upon food weight and food position so as to implement optimized cooking performance in a microwave oven and an apparatus for performing the same. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761